COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:      Samuel Espinoza Rodriguez v. The State of Texas

Appellate case number:    01-13-00447-CR

Trial court case number: 1356098

Trial court:              182nd District Court of Harris County

       It is ordered that Appellant’s Motion for Rehearing is denied.

Justice’s signature: /s/ Rebeca Huddle
                    Acting for the Court

Panel consists of: Justices Keyes, Huddle, and Lloyd


Date: June 23, 2016